Exhibit 10.50
AGREEMENT AND PLAN OF EXCHANGE
OF
COMMON STOCK
OF
APOLLO GLOBAL, INC.
     THIS AGREEMENT AND PLAN OF EXCHANGE, dated as of July 28, 2009 (the
“Agreement”), among Apollo Global, Inc., a Delaware corporation (the “Company”),
Apollo Group, Inc., an Arizona corporation (“Apollo”), Carlyle Venture Partners
III, L.P., a Delaware limited partnership (“Carlyle”), and CVP III Coinvestment,
L.P., a Delaware limited partnership (“CVP” and, collectively together with
Apollo and Carlyle, the “Stockholders”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company and the Stockholders have
determined that it is advisable and in the best interest of the Company and
Stockholders for the Stockholders to surrender their shares of the Company’s
Common Stock (“Common Stock”) in exchange for either Class A Common Stock or
Class B Common Stock (the “Exchange”), and have approved and adopted this
Agreement;
     WHEREAS, in connection with the Exchange, and contemporaneously with the
execution and delivery of this Agreement, the Certificate of Incorporation of
the Company is the being amended and restated (the “Amended and Restated
Certificate of Incorporation”);
     WHEREAS, the Company has 82,000 shares of Common Stock issued and
outstanding;
     WHEREAS, the Company and the holders of the Company’s Common Stock desire
to effect an exchange of all of the Company’s outstanding Common Stock for
Class A Common Stock and Class B Common Stock;
     WHEREAS, in the Exchange, Apollo shall exchange each share of Common Stock
for one share of Class A Common Stock and Carlyle and CVP shall each exchange
each share of Common Stock for one share of Class B Common Stock, with, in each
case, the Class A Common Stock and Class B Common Stock having the rights and
preferences set forth in the Amended and Restated Certificate of Incorporation;
and
     WHEREAS, for United States federal income tax purposes, it is intended that
the Exchange shall qualify as a tax-free reorganization under
Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement shall

 



--------------------------------------------------------------------------------



 



be, and hereby is, adopted as a plan of reorganization for purposes of
Section 368 of the Code.
     NOW THEREFORE, the Board of Directors and the Stockholders of the Company
have adopted and approved this Agreement, as follows:
     (1) Contemporaneously with the execution and delivery of this Agreement,
the Company shall cause the Amended and Restated Certificate of Incorporation to
be filed with the Secretary of State of the State of Delaware.
     (2) Contemporaneously with the acceptance of the Amended and Restated
Certificate of Incorporation by the Secretary of State of the State of Delaware,
Apollo shall surrender to the Company the certificate or certificates formerly
representing shares of Common Stock, and shall receive in exchange therefor a
new certificate or certificates evidencing the appropriate number of shares of
Class A Common Stock and Carlyle and CVP shall surrender to the Company the
certificate or certificates formerly representing shares of Common Stock, and
shall each receive in exchange therefor a new certificate or certificates
evidencing the appropriate number of shares of Class B Common Stock. The number
of shares of Common Stock surrendered by each Stockholder hereunder and the
number of shares of Class A Common Stock and Class B Common Stock to be issued
in exchange therefor is as set forth on Exhibit A hereto.
     (3) The shares of Class A Common Stock and shares of Class B Common Stock
shall have the rights, privileges and other characteristics set forth in the
Amended and Restated Certificate of Incorporation.
     (4) From and after the date of this Agreement, each party hereto shall use
reasonable efforts to cause the Exchange to qualify, including but not limited
to filing any tax or information returns consistent with this Agreement, and
shall not knowingly take any actions or cause any actions to be taken which
could reasonably be expected to prevent the Exchange from qualifying, as a
“reorganization” under Section 368(a)(1)(E) of the Code.
     (5) The Board of Directors of the Company and the proper officers of the
Company shall execute, file and deliver all instruments and other writings, and
shall use commercially reasonable efforts to do or cause to be done all other
acts or things, necessary or appropriate or reasonably requested by any
Stockholder, such that no gain or loss shall be recognized by any such
Stockholder for United States federal income tax purposes or for purposes of any
income tax imposed by a State or political subdivision thereof, upon or by
reason of the transactions described in, or contemplated in or by, this
Agreement, to the extent the foregoing is consistent with applicable law.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the holders of the Company’s Common
Stock have caused this Agreement and Plan of Exchange to be duly executed as of
the date first set forth above.

            APOLLO GROUP, INC.
      By:   /s/ Brian L. Swartz         Name:   Brian L. Swartz        Title:  
Chief Financial Officer        APOLLO GLOBAL, INC.
      By:   /s/ Jeffrey Langenbach         Name:   Jeffrey Langenbach       
Title:   President        CARLYLE VENTURE PARTNERS III, L.P.
      By:   TCG Ventures III, L.P.,         as the General Partner           
By:   TCG Ventures III, L.L.C.,         as the General Partner            By:  
/s/ Brooke Coburn         Name:   Brooke Coburn        Title:   Managing
Director        CVP III COINVESTMENT, L.P.
      By:   TCG Ventures III, L.P.,         as the General Partner           
By:   TCG Ventures III, L.L.C.,         as the General Partner            By:  
/s/ Brooke Coburn         Name:   Brooke Coburn        Title:   Managing
Director   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Exchange Table

                                      Shares of   Shares of     Shares of  
Class A   Class B     Common   Common   Common     Stock   Stock   Stock    
Surrendered   Received   Received
APOLLO GROUP, INC.
    65,672       65,672       -0-  
CARLYLE VENTURE PARTNERS III, L.P.
    15,423       -0-       15,423  
CVP III COINVESTMENT, L.P.
    905       -0-       905  

 